DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 2, 4-6, 10-14, 16, 18, 19 and 24 are amended. Claims 22 and 24 are canceled. Claims 1, 2, 4-6, 10-14, 16-21 and 23 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The declaration under 37 CFR 1.132 filed September 13, 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action and is addressed below.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 10-13, 15-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (J. Med. Chem., 2015) and Jeon et al (Pharm. Res., 2013) in view of Byun et al (US 2011/0237504) and Benival et al (Int. J. Pharm., 2012) and further in view of Schaller (Concepts of Acids and Bases, 2008).
Claim 1 has been amended to add the limitations wherein the composition has the vehicle comprising a poloxamer, carprylocaproyl polyoxyl-8 glycerides and water, wherein the pH of the composition is about 7.0. Applicant cites the support in the specification at Example 10 which uses the product, Labrasol®, noting that this product is the proprietary name for the generic product, carprylocaproyl polyoxyl-8 glycerides.  
Chung teaches the preparation of a DEVD peptide-doxorubicin conjugate that is activated upon radiation-induced caspase-3 mediated apoptosis. DEVD is Asp-Glu-Val-Asp (SEQ ID:4). See abstract and Figure 1. The product is administered to tumor-bearing mice at a dose of 14 mg/kg (5 mg/kg of doxorubicin) with a radiation dosage of 10 Gy. See “Animal Experiment” at p 6446. 
Chung is silent regarding a product having one or more bile acid moieties noncovalently complexed to it. It is further silent regarding a vehicle comprising a poloxamer, carprylocaproyl polyoxyl-8 glycerides and water, wherein the pH of the composition is about 7.0. 
Jeon teaches the oral delivery of an ionic complex of the negatively charged drug, ceftriaxone (CTO), and a bile acid derivative (HDCK). The reference teaches that the CTO/HDCK complex permeated Caco-2 cells via transcellular pathway, and interaction of the HDCK complex with the apical sodium bile acid transporter (ASBT) was important to enhance uptake. The reference further teaches oral administration of the product in a poloxamer and Labrasol® (carprylocaproyl polyoxyl-8 glycerides, as noted above) in a buffer with a pH of 7.4, or “about 7.0.” See Abstract; Figure 1; and “Absorption of orally administered CTO/HDCK complex in monkeys” at Page 962. The reference demonstrates that the complexation of HDCK with CTO enhances that oral bioavailability of the drug. See pp 964-965, particularly Figure 6 and Table 1.     
Byun teaches an agent for delivering a biologically active agent wherein the agent comprises a hydrophobic moiety, such as a bile acid, covalently bonding to a hydrophilic moiety. An exemplified agent is N-deoxycholyl-L-lysyl-methylester (DCK). The delivery agent forms an ionic complex with and increases the lipophilicity of the therapeutically active agent. See abstract, Figure 1, and paragraph [0052]. The reference suggests that such a compound is generally useful as a delivery agent for a variety of a variety of therapeutic molecules, such as peptides and low molecular weight polysaccharides, as well as smaller molecules such as prostaglandins. See paragraphs [0050]-[0051]. The reference further exemplifies the use of DCK with the peptide hormone, insulin, and low molecular weight heparin. Complexation of DCK with these therapeutic agents facilitates oral delivery while maintaining their therapeutic activity. See examples 3 and 5.  
Benival teaches that doxorubin is one of the most important chemotherapeutic agents and is used in the treatment of a variety of hematological and solid tumors. The reference further teaches that it would be desirable to have this drug prepared in a dosage form suitable for oral administration, for example, to improve patient compliance. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Chung product by the preparation of a bile acid ionic complex using a bile acid derivative, such as the one disclosed by either of Jeon or Byun, with a reasonable expectation of success. It would be further obvious to use the vehicle taught by Jeon, known to be useful for the oral administration of an ionic complex. It would be within the scope of the artisan to optimize the pH of the product through routine experimentation. 
The artisan would be motivated to make such a modification in order to prepare a doxorubicin dosage form that would be bioavailable when administered orally, a desired route of administration. The artisan would understand that the DEVD peptide-doxorubicin conjugate would be particularly suitable for preparing such a complex due to the introduction of several carboxylic acid moieties to the doxorubicin molecule by the addition of the peptide. This peptide comprises amino acids, glutamic acid and aspartic acid, with acidic side chains. Based on their pKa, 4.2 and 3.9, (see Schaller at page 2/4) respectively, the peptide would present three negatively charged sites at physiological pH and would be expected to complex with up to three DCK molecules. 
It would be further obvious to administer the product in the cancer treatment method in combination with radiation as taught by Chung but with the advantage of oral administration. In the absence of unexpected results, it would be within the scope of the artisan to optimize the dosage based on the teachings of the art through routine experimentation. The modification would amount to the use of a known technique to improve a similar product and method of its use.  
Applicant’s arguments filed September 13, 2022 have been fully considered but they are not persuasive. The rejection has been revised, and the arguments are addressed to the extent that they apply to the current rejection. 
Declarant Byun first addresses each of the references, arguing that none of them individually teaches as the limitations of the invention. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Declarant further argues that one of ordinary skill could not reasonably expect that the complex as claimed would be able to interact with ASBT. This is not found to be persuasive. Based on the teachings of Jeon, this type of interaction would not at all be unexpected. 
Declarant further cites data purporting to be unexpected results. The data demonstrate that the DEVD-containing construct and bile acid moiety is mediated by ASBT, while uptake of the uncomplexed DEVD-containing construct is not. This is not found to be unexpected, as discussed above, based on what is known from Jeon. 
Declarant further cites Example 5 in the specification. Declarant states that in the vehicle used in this example (as per Chung, Int. J. Cancer, 2017 – of record), the product is absorbed mainly due to increased hydrophobicity and not via ASBT. This is not found to be persuasive. Declarant is reminded of the burden to establish that the results are unexpected and significant. Chung-2017 states, presumably based on the results seen with the Labrasol®/TWEEN® vehicle, that the complex is an outstanding treatment option for cancer for long-term, attributed to its oral bioavailability. See abstract. If the product is absorbed and therapeutically effective, it is not clear that the exact route of absorption is significant.  

Claims 5, 6,* and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (J. Med. Chem., 2015) and Jeon et al (Pharm. Res., 2013) in view of Byun et al (US 2011/0237504) and Benival et al (Int. J. Pharm., 2012) and further in view of Schaller (Concepts of Acids and Bases, 2008) as applied to claims 1, 2, 4, 10-13, 15-19 and 23 above, and further in view of Carter et al (US 2007/0104719). *It is noted that claim 5 and 6 were inadvertently omitted from the rejection previously, but this limitation was clearly addressed in the rejection. The examiner regrets the omission. 
Chung teaches as set forth above. The reference teaches that the peptide is cleaved, thus activating the prodrug form, by caspase-3 that is produced when apoptosis is induced by radiation. The reference is silent regarding the use of a conjugate having a para-aminobenzyloxycarbonyl linker. 
Jeon, Byun, Benival and Schaller teach as set forth above. 
Carter teaches a DEVD peptide conjugated doxorubicin prodrug wherein the linker connecting the peptide and doxorubicin is para-aminobenzyloxycarbonyl. See Figure 10 and Example III. The reference teaches the administration of this product for the treatment of cancer. See paragraphs [0082], [0128]-[0129]. The reference teaches that the peptide is cleavable in the presence of a capsase, which is upregulated during apoptosis. See paragraphs [0007], [0054], and [0084].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Chung method, discussed above, by substituting the Carter product as the therapeutic agent with a reasonable expectation of success. In the absence of unexpected results, this modification would amount to a substitution of one element for another to yield predictable results. 
The Carter product has the required peptide conjugated by a capsase-cleavable bond. Because of the peptide moiety, this product would also appear to be suitable for conjugation with DCK, for reasons discussed above, allowing for oral administration of the conjugate complex in conjunction with radiation. In the absence of unexpected results, one of ordinary skill would expect that the same or similar dosage described by Chung would also be effective for the Clark product. Therefore, it would be within the scope of the artisan to optimize the dosage through routine experimentation. The artisan would expect success in doing so because the Clark product comprises the same therapeutically active agent, doxorubicin, and because of the overall similarity in structure.   
Applicant’s arguments filed September 13, 2022 have been fully considered but they are not persuasive. Applicant does not provide any additional arguments not addressed above. 
 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (J. Med. Chem., 2015) and Jeon et al (Pharm. Res., 2013) in view of Byun et al (US 2011/0237504) and Benival et al (Int. J. Pharm., 2012) and further in view of Schaller (Concepts of Acids and Bases, 2008) as applied to claims 1, 2, 4, 10-13, 15-19 and 23 above, and further in view of Salami et al (Clin. Biochem., 2003).
Chung teaches as set forth above. The reference teaches that the peptide is cleaved, thus activating the prodrug form, by caspase-3 that is produced when apoptosis is induced by radiation. The reference is silent regarding the use of a method other than radiation for the induction of apoptosis and production of caspase-3. 
Jeon, Byun, Benival and Schaller teach as set forth above. 
Salami teaches the use of tamoxifen in the treatment of cancer. The drug has an apoptotic effect resulting in upregulation of caspase-3. See abstract and section 4. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Chung product by the preparation of a bile acid ionic complex using a bile acid derivative for the treatment of cancer, as set forth above. It would be further obvious to modify the resultant method by substituting any known apoptotic chemotherapy agent, such as tamoxifen, for the radiation used in Chung with a reasonable expectation of success. In the absence of unexpected results, this modification would amount to a substitution of one element for another to yield predictable results.  
Applicant’s arguments filed September 13, 2022 have been fully considered but they are not persuasive. Applicant does not provide any additional arguments not addressed above. 

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623